DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-11, 13-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Husband et al. (20190271267).
Regarding independent claim 1, Husband discloses an aircraft (in Fig. 1, 6 is the wing of an aircraft; para. 56) comprising: 
at least one gas turbine engine (10 Fig. 1; para. 56) connected to a wing (6 Fig. 1) via an engine pylon (8 Fig. 1; para. 56), the gas turbine engine including an engine core (11 Fig. 1; para. 56) having a compressor section (14, 15 Fig. 1; para. 56), a combustor section (16 Fig. 1; para. 56), a turbine section (17, 19 Fig. 1; para. 56), and 
a fan (23 Fig. 1; para. 56) disposed fore of the engine core (as shown in Fig. 1 fan 23 is upstream of core 11) and rotatably connected to the engine core via a shaft (fan 23 is attached to and driven by the low pressure turbine 19 via shaft 26 and gearbox 30 per para. 56; Figs. 1-2); the engine pylon being disposed within a bifurcation and intersecting a fan stream of the fan and including a pylon space (pylon 8 extends across and forms a bifurcation in the bypass duct 22 through which flows bypass airflow B per para. 56; pylon has a space for heat exchanger 40 as shown in Fig. 1); and 
at least one heat exchanger disposed within the pylon space (heat exchanger 40 is shown in the pylon space in Fig. 1; para. 56), the heat exchanger including a first inlet (in Fig. 4 arrows pointing towards 44a, 44b and 44c of 40 each indicate a flow to an inlet; para. 67) connected to the at least one actively cooled engine system and a first outlet (in Fig. 4 arrows pointing away from 44a, 44b and 44c of 40 each indicate a flow to an outlet; para. 67) connected to the at least one actively cooled engine system (paras. 67-68).

Regarding claim 2, Husband discloses all that is claimed in claim 1 and further discloses the at least one heat exchanger includes at most three heat exchangers (44a, 44b, 44c in Fig. 4).

claim 3, Husband discloses all that is claimed in claim 2 and further discloses the at least one heat exchanger includes at least one air-air heat exchanger (44c in Fig. 4; para. 67-68; fan air cools bleed air from the compressor section).

Regarding claim 4, Husband discloses all that is claimed in claim 2 and further discloses the at least one heat exchanger includes at least one air-oil heat exchanger (44b in Fig. 4; para. 67-68; fan air cools lubricating oil).

Regarding claim 5, Husband discloses all that is claimed in claim 4 and further discloses the at least one heat exchanger includes at least one air-air heat exchanger (44c in Fig. 4; para. 67-68; fan air cools bleed air from the compressor section).

Regarding claim 6, Husband discloses all that is claimed in claim 1 and further discloses the at least one heat exchanger includes a second inlet disposed in the fan stream and configured to ingest fan stream air (in Fig. 4 Fan air in arrow indicates flow into an inlet; para. 67).

Regarding claim 7, Husband discloses all that is claimed in claim 1 and further discloses the at least one heat exchanger includes a second outlet configured to exhaust spent fan stream air to the fan stream (in Fig. 4 Fan air out arrow indicates flow out of an outlet; para. 67). 
 
Regarding independent claim 10, Husband discloses a method for providing additional heat capacity in a gas turbine engine comprising: 

providing the removed cooling fluid to a heat exchanger (per para. 67-68 the cooling fluid flows to hot side of heat exchanger 40) disposed within a pylon space of a pylon (40 is shown in a pylon space in pylon 8 in Fig. 1; paras. 56, 67) connecting the gas turbine engine nacelle to an aircraft wing (pylon 8 connects nacelle 21 to wing 6 of an aircraft in Fig. 1; para. 56); 
cooling the cooling fluid within the heat exchanger (bypass air B is used to cool the cooling fluid in heat exchanger 40; para. 67); and 
returning the cooling fluid to the at least one engine system (the cooling fluid flows in a circuit from the heat exchanger to the system being cooled; para. 68).

Regarding claim 11, Husband discloses all that is claimed in claim 10 and further discloses removing the cooling fluid from at least one engine system and returning the cooling fluid to the at least one engine system comprise removing the cooling fluid from a single engine system in the at least one engine system and returning the cooling fluid to the single engine system in the at least one engine system (per para. 68 there is a respective circuit for each engine fluid and the respective system being cooled).

claim 13, Husband discloses all that is claimed in claim 10 and further discloses providing the removed cooling fluid to a heat exchanger comprises providing the cooling fluid to three heat exchangers (water glycol cooling fluid for cooling electrical systems flows to 44a, 44a’, 44b (and also to 44b’) in Fig. 6 when redundant heat exchangers are provided per paras. 70-71 and per 79 “any of the features may be employed separately or in combination with any other features and the disclosure extends to and includes all combinations and sub-combinations of one or more features described herein”).

Regarding claim 14, Husband discloses all that is claimed in claim 10 and further discloses wherein cooling the cooling fluid within the heat exchanger comprises ingesting fan stream air along a cooling flowpath within the heat exchanger and passing the cooling fluid through the heat exchanger along a circuitous route (plural tubes within heat exchanger 40 convey diverted bypass airflow from the bypass duct 22 before returning the bypass airflow to the bypass duct; para. 67).

Regarding claim 15, Husband discloses all that is claimed in claim 10 and further discloses the heat exchanger is an air-air heat exchanger (44c in Fig. 4; para. 67-68; fan air cools bleed air from the compressor section).

Regarding claim 16, Husband discloses all that is claimed in claim 10 and further discloses the heat exchanger is an air-oil heat exchanger (44b in Fig. 4; para. 67-68; fan air cools lubricating oil).
independent claim 19, Husband discloses a fluid cooling system for a gas turbine engine comprising: 
a fan section (23 Fig. 1; para. 56) defining a fan stream (bypass airflow B; para. 56);
an engine core (11 Fig. 1; para. 56) connected to the fan section (as shown in Fig. 1) and including at least one engine system interior to the engine core (an electrical machine and power converter system, a lubrication system of the engine, and additional electrical component system per para. 68); 
at least a first heat exchanger disposed in the fan stream and exterior to the engine core (heat exchanger 40 is shown in the pylon space in Fig. 1 which is in the fan stream and exterior to core 11; para. 56), the first heat exchanger being configured to receive a cooling fluid from the at least one engine system and configured to return the cooling fluid to the at least one engine system (paras. 67-68).

Regarding claim 20, Husband discloses all that is claimed in claim 10 and further discloses the at least a first heat exchanger comprises at most three heat exchangers (44a, 44b, 44c in Fig. 4; paras. 67-68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husband in view of Schwartz (20170268423).

Regarding claims 8 and 9, Husband discloses all that is claimed in claim 1 and further discloses an electric generator connected to said engine core (para. 68) but is silent regarding rotation of the electric generator is driven by the shaft and an electric 
Schwartz teaches an engine bleed control system for a gas turbine engine for an aircraft (para. 3). Schwartz teaches a compressor 60 driven by electric motor 66 which receives power from electric generators 46 based on rotation of the low spools 31 (para. 35) which includes low pressure shaft 30 (Fig. 1 para. 20) and pressurized air from compressor 60 is provided via a valve and ducts to an environmental control system 90 of the aircraft 5 (para. 35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Husband to have the rotation of the electric generator driven by the shaft and an electric compressor driven by the electric generator and a fluid outlet of the electric compressor is fluidly connected to an aircraft cabin environmental cooling system (ECS) as taught by Schwartz to reduce engine bleed energy loss using a motorized compressor which provides supplemental compression as needed to fan source air (Schwartz para. 41) for use in environmental control of the aircraft and by using the motorized compressor to boost bleed air pressure from the fan-air source instead of diverting higher pressure and temperature air used for combustion, engine efficiency is not decreased (Schwartz para. 2).

Regarding claims 17 and 18, Husband discloses all that is claimed in claim 10 but is silent regarding providing compressed air to a cabin environmental cooling 
Schwartz teaches an engine bleed control system for a gas turbine engine for an aircraft (para. 3). Schwartz teaches a compressor 60 driven by electric motor 66 which receives power from electric generators 46 based on rotation of the low spools 31 (para. 35) which includes low pressure shaft 30 (Fig. 1 para. 20) and pressurized air from compressor 60 is provided via a valve and ducts to an environmental control system 90 of the aircraft 5 (para. 35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of the invention of Husband to include providing compressed air to a cabin environmental cooling system (ECS) from an electric compressor and powering the electric compressor via an electrical generator, wherein the electric generator is driven by a shaft within the gas turbine engine nacelle as taught by Schwartz to reduce engine bleed energy loss using a motorized compressor which provides supplemental compression as needed to fan source air (Schwartz para. 41) for use in environmental control of the aircraft and by using the motorized compressor to boost bleed air pressure from the fan-air source instead of diverting higher pressure and temperature air used for combustion, engine efficiency is not decreased (Schwartz para. 2).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Husband in view of Bulin et al. (20100212857).
Regarding claim 12, Husband discloses all that is claimed in claim 10 but is silent regarding removing the cooling fluid from at least one engine system and returning the cooling fluid to the at least one engine system comprise removing the cooling fluid from a first engine system in the at least one engine system and returning the cooling fluid to a second engine system in the at least one engine system, wherein the first engine system and the second engine system are part of a single coolant cycle.
Bulin teaches an aircraft propulsion assembly that has at least one cooling system (para. 27). Bulin teaches removing cooling fluid from at least one engine system and returning the cooling fluid to the at least one engine system comprise removing the cooling fluid from a first engine system in the at least one engine system and returning the cooling fluid to a second engine system in the at least one engine system, wherein the first engine system and the second engine system are part of a single coolant cycle (in Fig. 3 cooling fluid, water glycol per para. 43, in circuit 24 flows from lubricating system 22a for electric generator 10 to heat exchanger 25 which uses fan air for cooling the cooling fluid and the cooling fluid flows from heat exchanger 25 to the fuel system and then to lubrication system 22b of the turbomachine 23 and then back to lubrication system 22a; paras. 36, 40, 49).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Husband wherein removing the cooling fluid from at least one engine system and returning the cooling fluid to the at least one engine system comprise removing the cooling fluid from a first engine system 

Conclusion
usb

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.J.H./           Examiner, Art Unit 3741                                                                                                                                                                                             

/TODD E MANAHAN/           Supervisory Patent Examiner, Art Unit 3741